Exhibit 3.1 CORNERSTONE REALTY FUND, LLC A CALIFORNIA LIMITED LIABILITY COMPANY OPERATING AGREEMENT (AMENDED AND RESTATED) TABLE OF CONTENTS 1. ORGANIZATION 1.1. Formation Name Purpose Duration Principal Place of Business, Registered Office and Resident Agent Title to Fund Property Intention for Fund Definitions 2. BOOKS, RECORDS AND ACCOUNTING Books and Records Fiscal Year; Accounting Bank Accounts Reports to Members Tax Returns Appraisals List of Members Valuation of Units 3. MEMBERS, UNITHOLDERS AND MEETINGS OF MEMBERS Units of Membership Interest Book-Entry Evidence of Ownership Place of Meetings Meetings of Members Notice of Meetings Record Dates List of Members Quorum Proxies 3.10. Inspectors of Election Manner of Voting Actions Without a Meeting 4. CAPITAL CONTRIBUTIONS Contributions, Members and Unitholders Capital Accounts Capital Accounts and Capital Contributions in General 5. ALLOCATIONS OF NET INCOME AND NET LOSS Timing and Effect Allocation of Net Income and Net Loss Reallocations to Avoid Excess Deficit Balances Allocations Among Unitholders Allocation in the Event of Section754 Election Recapture of Deductions and Credits Regulatory and Curative Allocations 6. DISTRIBUTIONS Distributions To Members Distributions of Uninvested Assets Limitations on Distributions Return of Distribution Withholding on Distributions 7. DISPOSITION OF UNITS General Prohibited Dispositions Permitted Dispositions Admission of Assignee as a Member 8. MANAGEMENT 8.1. Management of Business General Powers of the Managing Member Limitations; Voting Rights of Members Compensation and Expense Reimbursement Contracts with the Managing Member and its Affiliates Authority Fiduciary Duty; Standard of Care Liability Other Interests Prohibited Acts 9. INVESTMENT OBJECTIVES AND POLICIES Duties and Responsibilities; Investment Allocation Prohibited Investments and Activities Borrowing Policies Conflicts of Interest Conflict Resolution Procedures INDEMNIFICATION Indemnification Certain Actions Expenses of Successful Defense Determination that Indemnification is Proper Indemnification for Portion of Expenses Expense Advances Indemnification of Employees and Agents of the Fund Former Managing Members, Officers, Employees and Agents Insurance Contract Right to Indemnity Exclusivity; Other Indemnification 10.12. Amendment or Deletion DISSOLUTION, WINDING UP AND REDEMPTION Dissolution Winding Up 12. MISCELLANEOUS PROVISIONS Counsel to the Fund Counterparts Entire Agreement Severability Pronouns; Statutory Reference Power of Attorney Notices Binding Effect Governing Law Attorneys’ Fees DEFINITIONS OPERATING AGREEMENT (AMENDED and RESTATED) FOR CORNERSTONE REALTY FUND, LLC A CALIFORNIA LIMITED LIABILITY COMPANY THIS OPERATING AGREEMENT,madeeffective July 19, 2001 and amended and restated effective as of June 30, 2003, is among Cornerstone Industrial Properties, LLC, a California limited liability company, Terry G. Roussel, and the Persons executing this Agreement as members of the Fund and those Persons who will hereafter be admitted as members upon acceptance by the Managing Member of an executed Subscription Agreement pursuant to which such parties accept and adopt the provisions of this Operating Agreement (the “Members”), who agree as follows: 1. ORGANIZATION 1.1. Formation. Cornerstone Realty Fund, LLC (the “Fund”) has been organized as a California limited liability company pursuant to the laws of the State of California, including the Beverly-Killea Limited Liability Company Act, all as the same may be amended from time to time (all of such applicable laws being hereinafter referred to as the “Limited Liability Company Law”), by the filing of Articles of Organization (“Articles”) with the Office of the Secretary of State of the State of California as required by the Limited Liability Company Law. The Managing Member shall cause the execution, filing, and recording of all such other certificates and documents, including amendments to the Articles of the Fund, and shall do or cause to be done such other acts as may be appropriate to comply with all requirements for the formation, continuation, and operation of a limited liability company, the ownership of property, and the conduct of business under the laws of the State of California and any other jurisdiction in which the Fund may own property or conduct business. 1.2. Name. The name of the Fund will be Cornerstone Realty Fund, LLC. The Fund may also conduct its business under one or more assumed names. 1.3. Purpose. The purpose of the Fund is to engage for a competitive profit in any activity within the purposes for which limited liability companies may be organized under the Limited Liability Company Law. Notwithstanding the foregoing, without the consent of Unitholders owning a majority of the outstanding Units and the Managing Member, the Fund shall not engage in any business other than the following: 1.3.1. The business of acquiring, operating and selling multi-tenant industrial properties; and 1.3.2. Such other activities directly related to the foregoing business as may be necessary, advisable, or appropriate in the reasonable discretion of the Managing Member to further the foregoing business. The Fund will have all the powers necessary or convenient to effect that purpose, including all powers granted by the Limited Liability Company Law. 1.4. Duration. The Fund will continue in existence for the period fixed in the Articles for the duration of the Fund or until the Fund is sooner dissolved and its affairs wound up in accordance with the Limited Liability Company Law or this Agreement. 1.5. Principal Place of Business, Registered Office and Resident Agent. The principal office of the Fund shall be located at 4590 MacArthur Blvd., Suite610, Newport Beach, CA 92660, or such other address as may be designated from time to time by the Managing Member. The Fund shall have an office at such other address(es) as may be designated from time to time by the Managing Member. The name and address of the registered agent for service of process on the Fund in the State of California is Terry G. Roussel, 4590 MacArthur Blvd., Suite610, Newport Beach, CA 92660, or such other agent and address as may be designated from time to time by the Managing Member. 1.6. Title to Fund Property. All Properties owned by the Fund, whether real or personal, tangible or intangible, shall be deemed to be owned by the Fund as an entity, and no Member, individually, shall have any ownership of such Properties. The Fund may hold any of its assets in its own name or in the name of a nominee. 1.7. Intention for Fund. The Members have formed the Fund as a limited liability company under the Limited Liability Company Law. The Members specifically agree that, except for purposes of federal income tax classification, the Fund will not be a partnership (including a limited partnership) or any other venture, but the Fund will be a limited liability company under the Limited Liability Company Law. Except for purposes of federal income tax classification, no Member will be construed to be a partner in the Fund or a partner of any other Member or Person; and the Articles, and this Agreement and the relationships it creates, will not be construed to suggest otherwise. Except as required under the Limited Liability Company Law or as expressly set forth in this Agreement, no Member shall be personally liable for any debt, obligation, or liability of the Fund, whether that liability or obligation arises in contract, tort, or otherwise. A Member’s liability shall be limited to such Member’s Capital Contribution and its share of undistributed Net Income of the Fund. 1.8. Definitions. Certain capitalized terms used in this Agreement are defined in Section 14. 2. BOOKS, RECORDS AND ACCOUNTING 2.1. Books and Records. The Fund will maintain at its principal office complete and accurate books of account and records of the Fund’s business and affairs as required by the Limited Liability Company Law, and showing the assets, liabilities, costs, expenditures, receipts, profits and losses of the Fund, and which books of account and records shall include provision for separate Capital Accounts for each Member, and shall provide for such other matters and information as a Member shall reasonably request, together with copies of all documents executed on behalf of the Fund. Each Member and its representatives, duly authorized in writing, shall have the right to inspect and examine, at all reasonable times, at the Fund’s principal office, all such books of account, records, and documents. The Managing Member shall appoint a firm of certified public accountants to audit the Fund’s annual financial statements. 2.2. Fiscal Year; Accounting. The Fund’s fiscal year will be the calendar year. The Fund shall follow generally accepted accounting principles and use the accrual method of accounting in preparation of its financial statements and the appropriate tax method in preparation of its tax returns. 2.3. Bank Accounts. One or more accounts in the name of the Fund shall be maintained in such bank or banks as the Managing Member may from time to time select. Any checks of the Fund may be signed by any Person(s) designated, from time to time, by the Managing Member. 2.4. Reports to Members. At the expense of the Fund, the Managing Member shall cause to be prepared and made available to the Members during each year the following: 2.4.1. If and for as long as the Fund is required to file quarterly reports on Form 10-Q with the Securities and Exchange Commission, the information contained in each such report for a quarter shall be sent upon request to the Members within sixty (60) days after the end of such quarter. Such reports shall contain at least an unaudited balance sheet, an unaudited statement of income for the quarter then ended, an unaudited cash flow statement for the quarter then ended (in the form set forth in quarterly reports required from time to time under the Securities Exchange Act of 1934), and other pertinent information concerning the Fund and its activities during the quarter covered by such reports. If and when such reports are not required to be filed, each Member will be furnished within sixty (60) days after the end of the first six (6) month period of Fund operations an unaudited financial report for that period containing the same information required in the quarterly reports described above. 2.4.2. Within seventy-five (75) days after the end of the Fund’s fiscal year, all information necessary for the preparation of the Members’ federal income tax returns and state income and other tax returns with regard to the jurisdictions where the Properties are located shall be sent to each Member. 2.4.3. Within one hundred twenty (120) days after the end of the Fund’s fiscal year, an annual report containing (i) a balance sheet as of the end of its fiscal year and statements of income, Member’s equity, and statement of cash flows, for the year then ended, shall be prepared in accordance with generally accepted accounting principles and accompanied by an auditor’s report containing an opinion of an independent certified public accountant, and (ii) a report of the activities of the Fund during the period covered by the report shall be sent to each member upon request. Such report shall include a schedule of all compensation paid and distributions made to the Managing Member, including a description of the services performed and identifying the source of each distribution. Such report shall also set forth Distributions to the Members for the period covered thereby and shall separately identify Distributions from (1) Net Cash Flow from Operations during such period, (2) Net Cash Flow from Operations during a prior period which had been held as reserves, (3) Net Sales Proceeds from the disposition of Property and investments, and (4) reserves from the Gross Proceeds of the offering originally contributed by the Members. Such report shall set forth the valuation of a Unit in accordance with Section 2.8 of this Agreement. 2.4.4. The Managing Member shall, within sixty (60) days of the end of each quarter wherein fees were received, send upon request to each Member a detailed statement setting forth the services rendered, or to be rendered, by the Managing Member and the amount of the fees received. In addition, an annual report shall be prepared summarizing such fees and other remuneration and such report shall include a breakdown of costs reimbursed to the Managing Member with verification of the allocation of costs confirmed by the Fund’s certified public accountants. Such annual report shall be furnished at the same time as the report in Section 2.4.3 above. 2.4.5. Within sixty (60) days of the end of each quarter in which the Fund acquires Properties, the Managing Member shall send quarterly reports setting forth the details of the acquisition of Properties to each Member upon request. The report may be in the form of a supplement to the Prospectus and may be prepared more frequently than quarterly. The report shall contain the following information: (a) the location and a description of the general character of all materially important real properties acquired or presently intended to be acquired by the Fund during the quarter, (b) the present or proposed use of such properties and their suitability and adequacy for such use, (c) the terms of any material lease affecting the property, (d) a statement that title insurance has been or will be obtained on all properties acquired, and (e) a statement of the amount of proceeds in the Fund which remain uncommitted or unexpended, stated as both a dollar amount and percentage of the total amount of the offering proceeds of the Fund. The Fund shall post all of the foregoing reports on its website. The Managing Member shall also make such reports available upon request of the administrator of the securities agency in any state in which Units were registered for sale. 2.5. Tax Returns. As soon as practicable after the end of each fiscal year, the Fund shall cause to be prepared and transmitted to the Members federal and appropriate state and local Income Tax Schedules “K-1,” or any substitute therefor, with respect to such fiscal year on appropriate forms prescribed. The Fund, in the discretion of the Managing Member, shall be entitled to utilize any special reporting opportunities available under the Code to programs with a large number of Members. 2.6. Appraisals. All Property acquisitions made by the Fund shall be supported by an appraisal prepared by a competent, independent appraiser. The appraisals shall be maintained by the Managing Member for at least five years, and shall be available for inspection and duplication by any Unitholder. 2.7. List of Members. An alphabetical list of names, addresses and business telephone numbers of Unitholders and the number of Units held by each of them shall be maintained as part of the books and records of the Fund and shall be made available for inspection by Unitholder or its designated agent at the principal office of the Fund upon request by a Unitholder. A copy of such list in readily readable type size shall be mailed to any Unitholder requesting the list within 10 days of the request. The Fund may make a reasonable charge for copy work. 2.8. Valuation of Units. For the first two (2) full fiscal years following the termination of the offering, the value of a Unit will be deemed to be $500, and no valuations will be performed. Thereafter the estimated value of each Unit will be determined annually based upon the estimated amount a Unitholder would receive if all of the Fund’s assets were sold as of the close of the Fund’s fiscal year for their estimated values and if such proceeds, without reduction for selling expenses, together with the other assets of the Fund, were distributed in liquidation of the Fund. Such estimated values will be based upon annual valuations of Fund properties performed by the Managing Member, but no independent appraisals will be obtained. 3. MEMBERS, UNITHOLDERS AND MEETINGS OF MEMBERS 3.1. Units of Membership Interest. Units shall be issued to Members pursuant to the Fund’s offering of interests as described in one or more Form S-11 registration statements and prospectuses included therein (a “Prospectus”) filed by the Fund under the Securities Act of 1933, as amended (the “Offering”). Except as otherwise provided in this Section 3.1, no additional Units shall thereafter be issued by the Fund. Notwithstanding any contrary provision of this Agreement, the Fund shall do or cause to be done whatever is required so that the Units shall be “Publicly-Offered Securities” within the meaning of Section 2510.3-101 of the Department of Labor Regulations, 29 CFR §2510.3-101, as amended, or any successor provision. The Managing Member may, in its discretion, in order to comply with the foregoing requirement, issue for such consideration as it may determine (including by gift) Units to such Persons and in such Percentage Interests as it may determine. The Managing Member will receive its interest in the Fund for a contribution of $1,000, and such interest of the Managing Member will not be considered an interest in Units for purposes hereof.
